— Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered September 20, 2001, as amended November 9, 2001, convicting him of rape in the first degree, burglary in the first degree, assault in the second degree, aggravated criminal contempt, coercion in the first degree, criminal contempt in the first degree, unlawful imprisonment in the second degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of rape in the first degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see Penal Law § 130.35 [1]; People v Conto, 218 AD2d 665 [1995]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Cozier, J.P., S. Miller, Spolzino and Skelos, JJ., concur.